Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings is objected to because the letterings in the boxes are blur and not easily readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-14 are objected to because of the following informalities:  the claim is a process (program product) claim -thus should be re-written as independent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 13-14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed subject matter "carrier medium" is directed toward a signal per se. When a computer program is recorded on a medium i.e. electrical, optical, acoustical or other form of propagated signals (such as carrier waves, infrared signals and digital signals), it is not statutory since a signal does not fall within one of the four statutory classes  of § 101 (process, machine, compositions of matter, and manufactures). 
Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 2019/0158259 A1), hereinafter PARK.
Regarding claim 1, PARK discloses a method of operating a signaling radio node in a radio access network (base station, see figure 15), the signaling radio node being adapted for transmitting on a plurality of layers utilizing an antenna arrangement; wherein the method comprises 
transmitting, on each of the plurality of layers, reference signaling in the same symbol time interval (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6. In this case, v is the number of layers used for PDSCH transmission. The DM-RS is present and valid for PDSCH demodulation only when PDSCH transmission is associated with a corresponding antenna port. The DM-RS is transmitted only in a resource block (RB) to which a corresponding PDSCH is mapped, see ¶ 0114);  
wherein reference signaling on at least a first layer of the plurality of layers is shifted in time and/or phase relative to reference signaling on at least a second layer of the plurality of layers (the first reference signal may also be mapped within the data channel region if different frequency shift values and/or time shift values are applied to 
Regarding claim 2, PARK discloses a signaling radio node for a radio access network (base station, see figure 15), the signaling radio node being adapted for transmitting a plurality of beams utilizing an antenna arrangement; 
the signaling radio node further being adapted for transmitting, on each of the plurality of layers, reference signaling in the same symbol time interval (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6. In this case, v is the number of layers used for PDSCH transmission. The DM-RS is present and valid for PDSCH demodulation only when PDSCH transmission is associated with a corresponding antenna port. The DM-RS is transmitted only in a resource block (RB) to which a corresponding PDSCH is mapped, see ¶ 0114), 
wherein reference signaling on at least a first layer of the plurality of layers is shifted in time and/or phase relative to reference signaling on at least a second layer of the plurality of layers (the first reference signal may also be mapped within the data channel region if different frequency shift values and/or time shift values are applied to determine the resource elements to which the first reference signal and the second reference signal are mapped, see ¶ 0009-0010). 
Regarding claim 3, PARK discloses wherein each layer is associated to a different port (a DM-RS is supported for the transmission of a PDSCH, and is 
Regarding claim 4, PARK discloses wherein transmission on different layers shares antenna elements of the antenna arrangement (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114). 
Regarding claim 5, PARK discloses wherein for each layer, the reference signaling is mapped in frequency domain to subcarriers according to a sequence (referring to FIG. 7, a downlink resource block pair, that is, a unit in which a reference signal is mapped, may be represented as one subframe in the frequency domain×12 subcarriers in the time domain, see ¶ 0129). 
Regarding claim 7, PARK discloses wherein the shift corresponds to a shift in time domain smaller than a cyclic prefix associated to transmission on the layer (a time interval is differently defined depending on a cyclic prefix length. In the case of a normal cyclic prefix, a reference signal is located at the symbol indices 0 and 4 of a slot, see ¶ 0137).  
Regarding claim 8, PARK discloses wherein reference signaling on the at least first layer is based on the same sequence as reference signaling of the at least second layer (all cells participating in multicast/broadcast data transmission uses the same seed value in order to generate the sequence of a second reference signal, uses the 
Regarding claim 9, PARK a layer corresponds to a transmission beam (antenna arrays, see ¶ 0131). 
Regarding claim 10, PARK discloses wherein a receiving radio node is configured with a shift indication by the signaling radio node (the location of a reference signal is different depending on a v_shift value in the frequency domain. v_shift depends on a cell ID (i.e., physical cell identity), and thus the location of a reference signal has various frequency shift values depending a cell, see ¶ 0135). 
Regarding claim 11, PARK discloses the reference signaling is shifted before precoding is performed for transmission (in multiple input/output antenna transmission, a precoding weight used for a specific UE is associated with a transmission channel transmitted in each transmission antenna when a UE receives a reference signal, and is used without any change in order to estimate the corresponding channel, see ¶ 0138). 
Regarding claim 12, PARK discloses wherein the reference signaling is shifted after mapping of reference signaling to resource elements (he first reference signal may also be mapped within the data channel region if different frequency shift values and/or time shift values are applied to determine the resource elements to which the first 
Regarding claim 13, PARK discloses a program product comprising instructions adapted for causing processing circuitry to control and/or perform a method according to claim 1 (in the case of implementation by firmware or software, the embodiment of the present invention may be implemented in the form of a module, a procedure, a function, and the like to perform the functions or operations described above. A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may transmit and receive data to/from the processor by already various means, see ¶ 0330).
Regarding claim 14, PARK discloses a carrier medium arrangement carrying and/or storing a program product according to claim 13 (in the case of implementation by firmware or software, the embodiment of the present invention may be implemented in the form of a module, a procedure, a function, and the like to perform the functions or operations described above. A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may transmit and receive data to/from the processor by already various means, see ¶ 0330). 
Regarding claim 15, PARK discloses wherein each layer is associated to a different port (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114).

Regarding claim 16, PARK discloses wherein transmission on different layers shares antenna elements of the antenna arrangement (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114). 
Regarding claim 17, PARK discloses wherein for each layer, the reference signaling is mapped in frequency domain to subcarriers according to a sequence (referring to FIG. 7, a downlink resource block pair, that is, a unit in which a reference signal is mapped, may be represented as one subframe in the frequency domain×12 subcarriers in the time domain, see ¶ 0129). 
Regarding claim 19, PARK discloses wherein the shift corresponds to a shift in time domain smaller than a cyclic prefix associated to transmission on the layer (a time interval is differently defined depending on a cyclic prefix length. In the case of a normal cyclic prefix, a reference signal is located at the symbol indices 0 and 4 of a slot, see ¶ 0137).  

Regarding claim 20, PARK discloses wherein reference signaling on the at least first layer is based on the same sequence as reference signaling of the at least second layer (all cells participating in multicast/broadcast data transmission uses the same seed value in order to generate the sequence of a second reference signal, uses the same number of antenna ports in order to transmit a second reference signal, and uses .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of BAI et al. (US 2018/0205589), hereinafter BAI.
Regarding claim PARK fails to discloses the reference signaling is shifted by applying a phase shift to elements of a sequence associated to a layer.
In the same field of endeavor, BAI discloses that the base station apply QPSK modulation to the reference signal having DMRS signal when transmitting to UEs (see 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to implement BAI’s teaching in the network taught by PARK in adapted to well-known modulation scheme when transmitting control data -where the QPSK modulation provide low error probability while providing bandwidth efficiency.    
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412